SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

531
CA 13-01665
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND WHALEN, JJ.


SUSAN ANGONA, AS GUARDIAN AD LITEM OF
BENJAMIN ANGONA AND SUSAN ANGONA, INDIVIDUALLY,
PLAINTIFF-APPELLANT,

                     V                              MEMORANDUM AND ORDER

CITY OF SYRACUSE, DEFENDANT-RESPONDENT,
CONMED CORP., KATECHO, INC., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


SANOCKI NEWMAN & TURRET, LLP, NEW YORK CITY (DAVID B. TURRET OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

HANCOCK ESTABROOK, LLP, SYRACUSE (ASHLEY D. HAYES OF COUNSEL), FOR
DEFENDANT-APPELLANT CONMED CORP.

MACKENZIE HUGHES LLP, SYRACUSE (W. BRADLEY HUNT OF COUNSEL), FOR
DEFENDANT-APPELLANT KATECHO, INC.

HISCOCK & BARCLAY, LLP, SYRACUSE (ROBERT A. BARRER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeals from an order of the Supreme Court, Onondaga County
(Brian F. DeJoseph, J.), entered August 13, 2013. The order granted
the motion of defendant City of Syracuse for renewal of its summary
judgment motion and, upon renewal, granted the motion for summary
judgment and dismissed the amended complaint and all cross claims
against the City of Syracuse.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Angona v City of Syracuse ([appeal No. 1]
___ AD3d ___ [June 13, 2014]).




Entered:   June 13, 2014                          Frances E. Cafarell
                                                  Clerk of the Court